UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4764



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY RENEE GIBBES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-03-632)


Submitted:   August 24, 2005             Decided:   September 9, 2005


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George C. Johnson, JOHNSON, TOAL & BATTISTE, P.A., Columbia, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Mark C. Moore, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony Gibbes pleaded guilty to conspiracy to distribute

cocaine in violation of 21 U.S.C. § 846 (2000) and possession with

intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1)

(2000).   The district court sentenced Gibbes to the statutory

minimum of 120 months.   On appeal, Gibbes challenges his sentence,

arguing that the district court erred in denying his request for

application of U.S. Sentencing Guidelines Manual § 5C1.2 (2004),

the “safety valve” provision, and that the district court violated

the Sixth Amendment by enhancing his sentence based on facts not

admitted by him.    For the reasons set forth below, we affirm

Gibbes’ sentence.

          The “safety valve” provision of USSG § 5C1.2 allows

district courts to sentence certain defendants without regard to

otherwise mandatory statutory minimums.   For § 5C1.2 to apply, the

defendant cannot have more than one criminal history point; the

defendant cannot have used violence or threats of violence or

possess a firearm or other dangerous weapon in connection with the

offense; the offense cannot have resulted in death or serious

bodily injury; the defendant cannot be an organizer, leader,

manager, or supervisor in regard to the offense; and “not later

than the time of the sentencing hearing, the defendant [must have]

truthfully provided to the government all information and evidence

the defendant has concerning the offense.”     USSG § 5C1.2.   The


                               - 2 -
Government concedes that Gibbes met the first four factors, but

contends that Gibbes failed to disclose all information regarding

his drug conspiracy.    We agree and affirm the district court’s

denial of the application of § 5C1.2 because Gibbes did not

disclose all information relating to his drug conspiracy.

           Gibbes next contends that his sentence violates United

States v. Booker, 125 S. Ct. 738 (2005).      The district court,

however, sentenced Gibbes to the statutory minimum sentence of 120

months.   Any fact finding by the district court, therefore, had no

effect on Gibbes’ sentence. Cf. United States v. Collins, 412 F.3d

515, 523 (4th Cir. 2005) (“[N]o Booker Sixth Amendment violation

occurred here because Collins’ sentence, with the addition of the

career offender enhancement, still would have been the same even if

the judge had not made the finding as to the drug weight”).      We

thus find no error in Gibbes’ sentence and affirm.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 3 -